Citation Nr: 0300892	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  99-08 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for pancreatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1958 to 
February 1985.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  The RO in Phoenix, Arizona, 
currently has jurisdiction over the case.

In September 2000, a hearing was held before the 
undersigned acting Board member making this decision who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2002).

The case was previously before the Board in December 2000, 
when it was remanded for additional development.  The 
requested development has been accomplished to the extent 
necessary.


FINDING OF FACT

The veteran does not suffer from pancreatitis.  


CONCLUSION OF LAW

The veteran is not entitled to service connection for 
pancreatitis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West Supp. 
2002); 38 C.F.R. § 3.303(a) (2002).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The service medical records disclose that in January 1978, 
the veteran complained of stomach pain.  He stated that he 
had three to four drinks once a week.  The diagnosis was 
deferred.  Abdominal studies in November 1978 were within 
normal limits.

The veteran was diagnosed as having mild pancreatitis, not 
requiring therapy, in February 1984.  At that time, he 
complained of mild epigastric discomfort after drinking 
coffee or alcohol and after ingesting a large meal.  He 
drank 10 to 20 cups of coffee a day.  He significantly 
decreased his coffee intake and noticed a decrease in the 
frequency of is symptoms.  Later that month, the veteran 
was diagnosed as having probable chronic pancreatitis.  In 
March 1984, a diagnosis of mild chronic pancreatitis was 
rendered.  The veteran stated that he still had abdominal 
pain occurring mostly after heavy meals and the day 
following alcohol intake.

In January 1985, the veteran complained of intermittent 
abdominal discomfort.  He stated that his pain was often 
precipitated by alcohol, particularly red wine.  He 
reportedly binged, but was not a regular drinker.  The 
examiner's assessment was abdominal pain, possibly 
recurring pancreatitis versus biliary colic, gastritis, or 
diverticulosis, large bowel gas, no evidence of chronic 
pancreatitis with pancreatis exocrine or endocrine 
insufficiency.

The veteran was afforded a VA examination in December 
1986.  He complained of occasional stomach pain, weekly.  
He stated that he drank a lot until 1985, but currently 
almost none.  He gave a history of pancreatitis in 1983, 
at which time he was drinking three to six drinks a 
weekend.  The examiner diagnosed a history of pancreatitis 
in 1983 due to alcohol, resolved completely without 
residuals.

On examination by RGF, D.O. in January 1991, the veteran 
gave a history of pancreatitis in 1982, at which time he 
as a heavy ethanol user.

In February 1998, the veteran was seen with complaints of 
gastroesophageal reflux disease symptomatology.  He 
reported a history of mild chronic pancreatitis.  The 
diagnosis was epigastric pain, questionable gastritis 
secondary to nonsteroidal anti-inflammatory drugs and 
gastroesophageal reflux disease.  

On VA psychiatric examination in August 1998, the veteran 
stated that he drank three cans of alcohol per day, 
approximately three times a week, until five months prior.  
During service, he occasionally drank alcohol to the point 
of intoxication, averaging once per week.  He gave a 
history of chronic pancreatitis and the examiner diagnosed 
chronic pancreatitis.

During his September 2000 personal hearing before the 
undersigned, the veteran testified that he began to 
experience stomach problems in the mid 1970s.  He stated 
that physicians could not provide a definite diagnosis or 
an etiology for his symptoms.  He self medicated from 1986 
to 1989.  

The veteran was seen January 2001 with complaints of right 
upper quadrant pain.  He stated he had a history of 
pancreatitis.  The diagnosis was right upper quadrant 
pain, history of pancreatitis, and gastroesophageal reflux 
disease.  A computed tomography of the abdomen revealed 
that the pancreas was trophic, but otherwise unremarkable.  
Pancreatitis was not diagnosed on computed tomography 
scan.

The veteran was afforded a VA examination in June 2002.  
He complained of a pain that was dull in nature.  He would 
sweat profusely with the symptoms often precipitated by 
food.  The pain was located in the right upper quadrant 
area and radiated through to the back on the right.  He 
stated that he had experienced these symptoms since the 
1970s.  The abdomen was soft and obese.  There was mild 
upper mid and right tenderness.  The assessment was not 
enough evidence to allow for the diagnosis of chronic 
pancreatitis.  A computed tomography of the abdomen 
revealed no manifestation of chronic pancreatitis.  The 
examiner stated that there was no clinical or radiological 
evidence to support the diagnosis of chronic pancreatitis.  
II. Legal analysis
  
A.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  The final rule implementing the VCAA 
was published on August 29, 2001.  66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the statement of the case, the 
supplemental statement of case, and associated 
correspondence issued since the veteran filed his claim, 
the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his 
claim.  The veteran was advised that if he adequately 
identified relevant records with names, address and 
approximate dates of treatment that the RO would attempt 
to obtain evidence on his behalf.  

Additionally, the veteran was advised of the specific VCAA 
requirements in the supplemental statement of the case 
issued in August 2002.  In this same document the veteran 
was advised of the evidence, which the RO had obtained and 
considered in deciding his claim.  It appears that all 
obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (noting that VA must communicate 
with claimants as to the evidentiary development 
requirements of the VCAA).

Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  The veteran was afforded 
a VA examination, with an appropriate opinion provided, in 
June 2002.  Accordingly, the requirements of the VCAA have 
been met by the RO to the extent possible.  


B.  Service connection

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 
1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303(a) (2002).

In order to prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

In determining whether service connection is warranted for 
a disability, VA is responsible for determining whether 
the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The post-service medical evidence shows that the veteran 
was diagnosed as having chronic pancreatitis on VA 
examination in August 1998.  On more recent VA examination 
in June 2002, the examiner found no evidence of chronic 
pancreatitis.  The June 2002 VA examiner specifically 
found no clinical or x-ray evidence of a chronic 
pancreatitis, based upon a computed tomography scan.  

The VA psychiatric examiner in August 1998 diagnosed the 
veteran as having chronic pancreatitis, but there is no 
evidence that he conducted a physical examination of the 
veteran or reviewed the claims folder.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  It appears that 
this examiner was merely recording information provided by 
the veteran, who gave a history of chronic pancreatitis.  
The diagnosis does not demonstrate that based upon his 
medical expertise, the examiner found any evidence of 
pancreatitis.  Evidence which is simply information 
recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
satisfy [the] competent medical evidence requirement.  
Dolan v. Brown, 9 Vet. App. 358, 363 (1996) (citing 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995)).  Viewed in 
context, this examiner's statement cannot reasonably be 
read as a competent medical professional's articulation of 
an opinion that the veteran has pancreatitis.  There is no 
indication that the psychiatric examiner reviewed the 
veteran's medical records or conducted a physical 
examination or diagnostic testing, and his only available 
source of this information was the veteran. 

A VA examiner in January 2001 diagnosed the veteran as 
having pancreatitis by history only, and pancreatitis was 
not shown on computed tomography scan at that time.  

In light of the above, the Board finds the June 2002 VA 
examiner's opinion that the veteran does not have chronic 
pancreatitis to be the most probative of record.  It is 
persuasive because it is based upon actual examination of 
the veteran, as well as diagnostic testing.  

Any contentions by the veteran that he has chronic 
pancreatitis that is somehow related to active service are 
not competent.  There is no indication that he possesses 
the requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

For the reasons and bases provided above, the Board 
concludes that the evidence in this case preponderates 
against the claim for service connection for pancreatitis.  
The veteran's claim must be denied as the medical evidence 
establishes that he does not currently suffer from 
pancreatitis.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  
38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for pancreatitis is 
denied.  



		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

